Citation Nr: 1511121	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 11, 2003, for the grant of service connection for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to January 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision rendered by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In the January 2009 decision, the RO granted service connection for MDD and awarded a 50 percent disability rating, effective September 11, 2003.  In a February 2013 rating decision, the RO increased the Veteran's disability rating to 70 percent for MDD, effective September 11, 2003.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an October 2014 video conference Board hearing, the transcript of which is included in Virtual VA. 


FINDINGS OF FACT

1.  An unappealed March 1996 rating decision denied service connection for a personality disorder, and it became final. 

2.  After the March 1996 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for "personality disorder with passive /aggressive" and "obsessive compulsive traits" was received on September 11, 2003.



CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied service connection for a personality disorder is final.  38 C.F.R. § 7105(c); 38 C.F.R. § 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2014). 

2.  An effective date prior to September 11, 2003, is not warranted for the award of service connection for MDD.  38 U.S.C.A. §§ 5101, 5100, 7105 (West 2014); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

As to the issue of entitlement to an effective date earlier than September 11, 2003, for service connection for MDD, the Veteran's claim for an earlier effective date arises from the initial grant of service connection for that disability.  A VCAA notice letter provided in October 2003 advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA. 

In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, the Veteran was provided with an additional VCAA letter in June 2009 regarding his claim for an earlier effective date. 

And finally, the Board further notes that adjudication of a claim for an earlier effective date from a grant of service connection is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the veteran.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2014).  Consequently, there is no additional development that can be conducted, examination performed, nor any other records which can be obtained, which would substantiate his claim. 

As regards the hearing testimony, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, supra.  Here, the undersigned Veterans Law Judge solicited the appellant to set forth his contentions relevant to the claim for an earlier effective date for the grant of service connection for MDD.  No additional evidence was identified during the hearing. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Earlier Effective Date-Legal Criteria 

With regard to the effective date issue on appeal, the Board notes that it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d at 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. at 128-30 (2000). 

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  
38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  
38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id. 

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  See 38 C.F.R. § 3.400 (2014) (to the same effect).  Further, 38 C.F.R. § 3.400(q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.

If a veteran files an application for service connection with VA, and the claim is disallowed, he has the right to appeal the disallowance to the Board.  See, e.g., 
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).  If he does not initiate an appeal within one year, however, the decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2014).  With exceptions not here applicable, any award based on a subsequently filed application for benefits which is reopened based on new and material evidence under can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2014); 38 C.F.R. §§ 3.400(q)(2) (2014). 

Background and Analysis

The Veteran argues that he warrants an earlier effective date for the award of service connection for MDD because he has had such a disorder since approximately 1996.  

The Veteran was initially denied service connection for a personality disorder in a March 1996 rating decision.  The Veteran was notified of the determination that same month and did not appeal it.  During the October 2014 Board hearing, the Veteran stated that he did not submit a notice of disagreement with the March 1996 rating decision because he was "overwhelmed" with the situation and he "didn't want to deal with it no more."  See October 2014 Board Hearing Transcript at pg.3.  

On September 11, 2003, VA received the Veteran's claim to reopen service connection for "personality disorder with passive /aggressive" and "obsessive compulsive traits."  See September 2003 Veteran's Application for Compensation and/or Pension.  In a January 2009 rating decision, the RO granted service connection for MDD and assigned a 50 percent disability evaluation, effective September 11, 2003.  The Veteran disagreed with the rating and effective date assigned and, in a subsequent February 2013 rating decision, the RO increased the disability rating for MDD to 70 percent, effective September 11, 2003.
After having carefully reviewed the evidence of record, the Board finds that the evidence does not support entitlement to an effective date earlier than September 11, 2003 for the grant of service connection for MDD.  In fact, the Veteran is precluded from obtaining an earlier effective date.  The reasons follow.

In this case, the RO initially denied service connection for a personality disorder in a March 1996 rating decision because personality disorders are not, by law, designated disabilities for VA compensation purposes.  The Veteran did not file a notice of disagreement or new, relevant evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302 (2014).

On September 11, 2003, the Veteran filed a claim to reopen the previously denied claim for service connection for a personality disorder with passive-aggressive and obsessive compulsive traits.  The evidence obtained during the course of his appeal included a July 2007 VA psychiatric examination.  Based in part on this evidence, which established a current disability of MDD, his claim for service connection for MDD was granted in the January 2009 rating decision.  This rating decision reopened and granted the claim based on new and material evidence under 38 C.F.R. § 3.156(a); the claim was not reopened because of newly obtained service department records.  An effective date of September 11, 2003, was assigned, which the RO explained was the date the claim was received.

As noted above, 38 C.F.R. § 3.400(q)(2), provides that the effective date of the grant of service connection after the receipt of new and material evidence following a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Here, the Veteran has already received an effective date of September 11, 2003, the date of his claim to reopen service connection for a psychiatric disorder.  Accordingly, an earlier effective date cannot be awarded under VA regulations.  

As discussed, his previous claim for service connection for a personality disorder was denied in an earlier rating decision which became final.  Because this denial became final, an earlier effective date based on this claim is not available. Accordingly, no earlier effective date for the grant of service connection for MDD is warranted under VA regulations.

The Board notes that during the October 2014 Board hearing, the Veteran was informed by the undersigned VLJ that he could potentially have the effective date revised, but that he would have to show clear and unmistakable error (CUE) in the earlier March 1996 rating decision by collaterally attacking it after the fact.  A review of the record does not demonstrate that the Veteran has filed a claim for CUE of the March 1996 rating decision.  

For these reasons, entitlement to an effective date earlier than September 11, 2003, for the award of service connection for MDD cannot be granted, as there is nothing in the record to provide a basis to award an earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).


ORDER

Entitlement to an effective date prior to September 11, 2003, for the grant of service connection for MDD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


